IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Janet E. Decker,                          :
Petitioner                                :
                                          :
               v.                         :          No. 293 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
Respondent                                :



                                       ORDER

               NOW, December 23, 2019, upon consideration of Petitioner’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge